Citation Nr: 0530582	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  95-09 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected lumbar spine disability, to include 
degenerative disc disease, currently evaluated as forty (40) 
percent disabling.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty for over two decades until 
his retirement in August 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1994 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied an 
increased disability rating for service-connected low back 
disorder, then evaluated as 10 percent disabling.  On appeal, 
in June 1998, the Board remanded this issue for further 
evidentiary development.  As of the Board's review in June 
1998, a 20 percent rating was in effect as of April 14, 1994, 
the date on which the veteran's increased rating claim was 
filed and which had resulted in the September 1994 rating 
action from which this appeal originates.  See December 1996 
rating decision.  A July 2000 rating decision increased the 
rating to 40 percent effective April 14, 1994.  
Notwithstanding such favorable rating action, the appeal 
remains in controversy as the veteran is presumed to be 
seeking the maximum benefit available and the 40 percent 
rating does not represent such benefit.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993).  

In March 2001, the Board determined that a rating higher than 
40 percent is not warranted.  The veteran sought review of 
this denial before the U.S. Court of Appeals for Veterans 
Claims (Court).  In an August 2001 order, the Court vacated 
the Board's decision and remanded the claim for 
readjudication.  In May 2002, the Board again denied the 
claim.  The veteran again appealed the Board denial, and in 
May 2003, the Court again vacated the Board's May 2002 
decision and remanded the matter for readjudication 
consistent with the parties' Joint Motion to vacate and 
remand the claim.  In January 2004, the Board remanded the 
claim for further evidentiary development.  These remand 
directives having been completed, the matter is again before 
the Board for appellate adjudication.  




In June 1997, the veteran testified in person at a hearing 
before the undersigned Veterans Law Judge sitting in 
Cleveland, Ohio.  The hearing transcript is of record.  In a 
February 2005 statement submitted by a representative of 
counsel for the veteran, the veteran indicated that he has no 
additional evidence to support his claim.    


FINDINGS OF FACT

1.  Overall, service-connected lumbar spine disability is 
manifested by no more than moderate limitation of motion of 
the lumbar spine, with complaints of pain, weakness and 
fatigability on motion; some episodes of spasms; mild left S1 
radiculopathy and mild to moderate lumbar degenerative disc 
disease; and is most closely demonstrative of a 40 percent 
evaluation under old and revised spine disability rating 
criteria in 38 C.F.R. § 4.71a.  

2.  The record discloses no ankylosed, fixed, or fractured 
lumbar spine; no marked neurological deficit; and no 
incapacitating episodes due to service-connected lumbar spine 
disability; and does not present manifestation of severe or 
pronounced intervertebral disc syndrome.   


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for service-connected lumbar spine disability, to 
include degenerative disc disease, are not met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5289, 5292, 5293, 5294, 5295 (1994); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5235-5243 (2005); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations - Disability Evaluation 
Generally

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which set forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2005).  The ratings in the Schedule basically 
represent average impairment in earning capacity from such 
diseases or injuries incurred or aggravated during service 
and residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  The basis of 
disability evaluations is the ability of the body as a whole 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2005).  In general, 
in determining the current level of impairment, a disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Musculoskeletal disability is primarily the inability to 
perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  38 
C.F.R. § 4.40 (2005).  Evaluation of joint disabilities rated 
on limitation of motion requires consideration of functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2005).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration is to 
be given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2005).

II.  Evidence and Analysis

Before analyzing the merits of the increased rating claim, 
the Board notes that, while it has an obligation to review 
the whole recorded history and provide an adequate discussion 
of pertinent evidence and rationale for its decision, it is 
not required to discuss in detail each and every piece of 
evidence in the claims file.  As stated elsewhere in this 
decision, the appeal period associated with this claim has 
been lengthy.  The evidence in the claims file is voluminous.  
As such, while the Board has reviewed anew all evidence 
associated with the veteran's low back problems, it 
summarizes below evidence particularly material to its 
analysis of the claim in light of the specific rating 
criteria governing this claim.  
 
That said, it is noted that service connection for the 
veteran's low back disability, characterized as mechanical 
low back pain, has been in effect for decades, since the 
veteran's retirement in 1975.  Generally, evaluation of the 
extent of a
service-connected disability requires consideration of the 
whole recorded history.  See, e.g., 38 C.F.R. §§ 4.1, 4.2.  
And, in cases where, as here, an award of service connection 
for a disability has long been in effect and the appeal does 
not arise from the assignment of an initial disability rating 
coincident to the grant of service connection, the focus 
generally is on the current state of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As such, the 
Board's analysis of this claim focuses upon contemporaneous 
evidence concerning the extent of the low back disability, 
but including that pertaining to the period beginning in 
1994, when the veteran filed his increased rating claim, 
forward.  Here, because rating actions taken during the 
lengthy appeal period resulted in the assignment of an 
increased rating to 40 percent effective the date of the 
filing of the 1994 claim, the specific concern for the Board 
is whether a rating higher than 40 percent is warranted from 
April 1994 forward.  As explained in detail below, the Board 
concludes that the evidence does not support the assignment 
of a schedular rating higher than the 40 percent now in 
effect.  

Early in the appeal period, the veteran's low back disability 
was evaluated under old 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (lumbosacral strain).  During the appeal period, 
criteria for evaluating spinal disability, to include 
intervertebral disc syndrome, were amended.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002) (revising old Diagnostic Code 
5293 for intervertebral disc syndrome, effective September 
23, 2002); 68 Fed. Reg. 51,454-51,458 (August 27, 2003, 
effective September 26, 2003).  In its January 2004 remand 
order, the Board directed the RO to consider revised criteria 
in evaluating this claim.  The current version of the revised 
spine rating criteria is found in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005), and they evaluate various 
different types of spine disabilities, to include new 
Diagnostic Codes 5237 and 5243, which evaluate lumbosacral or 
cervical strain and intervertebral disc syndrome, 
respectively.  It is acknowledged that, here, the current 40 
percent rating is based upon schedular criteria in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003) (intervertebral disc 
syndrome).   

According to precedent opinion of the VA General Counsel, 
where a law or regulation is amended while an increased 
rating claim is pending, as is the case here, the Board 
should first determine whether application of the revised 
criteria would result in impermissible retroactivity, and to 
ensure that such application does not extinguish any rights 
or benefits the claimant had prior to the revision.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the revised criteria 
are more favorable to the claimant, the implementation of 
such criteria cannot be any earlier than the effective date 
of revision, as a matter of law.  See 38 U.S.C.A. § 5110(g) 
(West 2002).  If the pre-amended criteria are more favorable 
to the veteran, then VA can apply them, but only through the 
period up to the effective date of the revision.  

In light of the foregoing regulatory amendments, the Board 
has considered all spine disability rating criteria in effect 
since 1994 as well as other applicable regulations cited 
above in Section I and finds that a rating higher than the 40 
percent in effect as of September 14, 1994 is not warranted.  



First of all, the Board has considered all spine rating 
criteria in 38 C.F.R. § 4.71a (1994) and finds that some do 
not even apply to the veteran's low back disability.  There 
is no evidence of fracture of vertebra (5285), complete bony 
fixation or ankylosis of the lower spine (5286, 5289), or 
sacro-iliac injury and weakness explicitly attributed to the 
service-connected lumbar disability (5294).  

As for consideration under old Diagnostic Code 5292 
(limitation of motion of the lumbar spine), it is relevant 
that the 40 percent that had been in effect under a different 
Diagnostic Code (old 5295 for lumbosacral strain) is the 
highest schedular rating permissible and is reserved for 
"severe" lumbar spine disability.  Moreover, in light of 
38 C.F.R. § 4.14 (rule against pyramiding), the Board 
certainly cannot assign a rating under Diagnostic Code 5292 
in addition to that already in effect under Diagnostic Code 
5295 where the latter encompasses consideration of functional 
limitation in terms of motion (namely forward bending, loss 
of lateral motion, abnormal mobility on forced motion) and 
the former explicitly concerns lumbar limitation of motion, 
however subjectively or imprecisely ("slight," "moderate," 
or "severe") categorized.  Both Codes provide for maximum 
40 percent ratings.  See 38 C.F.R. § 4.71a (1994) spine 
rating criteria.      

As for old Diagnostic Code 5293 (intervertebral disc 
syndrome), the Board first notes that, notwithstanding the 
current rating of 40 percent under this Code, the evidence 
does not reflect specific diagnosis of "intervertebral disc 
syndrome."  Moreover, while there is evidence of some 
radiculopathy deemed mild and affecting left S1 segment of 
the spine, muscle spasms from time to time, and some numbness 
in the buttock area, the veteran is not shown to have or have 
had during the relevant time period other symptoms and 
manifestations found in Code 5293 for a 60 percent rating.  
More specifically, the evidence does not disclose 
"persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, [with] little intermittent relief" 
(emphasis added), as contemplated for a 60 percent rating, 
the highest permissible under Diagnostic Code 5293.  See 
38 C.F.R. § 4.71a (1994) spine rating criteria.  

Further on Diagnostic Code 5293, the veteran's contentions 
over the past decade or so as to back pain radiating down to 
the legs and muscle spasms, and clinical findings of mild S1 
nerve root impingement and radiculopathy, are acknowledged.  
See in particular VA outpatient treatment records dated in 
the mid to late 1990s; non-VA medical records (Park Medical 
Center; Ohio Pain Management) dated from the mid to the late 
1990s; May 1994 and July 2004 VA compensation and pension 
examination (C&P) reports; June 1997 Board hearing 
transcript.  However, again, the records do not describe 
radiculopathy as significant or severe; in fact, the medical 
records do not reflect significant neurological deficit.  
Neurological findings are described in various records, in 
pertinent part, as follows: "neurologically intact" 
(October 1998 Ohio Pain Management/Dr. McDowell's records); 
or "normal sensory examination"; "active and symmetrical 
deep tendon reflexes" and "no spasm"  (April 1999 Pain 
Management Center examination report).  Although muscle 
spasms and diminished deep tendon reflexes in the lower parts 
of the legs were noted in the most recent VA C&P examination 
report dated in July 2004, it documents no clinical evidence 
of radiculopathy, based upon diagnostic testing; the veteran 
did not have manifestations to suggest marked neurological 
deficit, such as loss of bowel or bladder functioning.  Thus, 
on the whole, the evidence does not present adequate factual 
bases upon which a 60 percent rating could be assigned under 
this Code.               

As for revised Diagnostic Code 5293 (see 38 C.F.R. § 4.71a 
(2003)), it evaluates intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes (defined to mean bed rest 
and treatment ordered by a doctor) over the past 12 months or 
by combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrant a 40 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent evaluation.  Again, no diagnosis of intervertebral 
disc syndrome is in effect based upon review of medical 
evidence dated in 1994 forward.  Moreover, notwithstanding 
the lack of diagnosis, it is important to note that these 
records also lack evidence of incapacitating episodes 
requiring bed rest and treatment by a physician, as 
contemplated by this Code.  See in particular Note (1) to 
Diagnostic Code 5293 (2003).  The veteran has not been 
hospitalized or confined or ordered to remain in bed by a 
medical professional for at least six weeks during the past 
year required for a 60 percent rating, much less four weeks 
commensurate to a 40 percent rating, due specifically to 
intervertebral disc syndrome affecting the lumbar discs.  On 
the contrary, as reflected in the July 2004 C&P report, the 
veteran himself denied having had incapacitating episodes.      

Further, with respect to Diagnostic Code 5293, the Board 
acknowledges that VA General Counsel has held that, when a 
veteran receives less than the maximum evaluation under this 
Code based upon symptomatology that includes limitation of 
motion, consideration must be given to 38 C.F.R. §§ 4.40 and 
4.45, even though the rating corresponds to the maximum 
rating under another code pertaining to limitation of motion.  
See VAOPGCPREC 36-97 (December 12, 1997), 63 Fed. Reg. 31,262 
(1998); and DeLuca v. Brown, supra.  Painful motion is 
considered to be limited motion under the provisions of 38 
C.F.R. § 4.59.  DeLuca factors are separately discussed in 
greater detail below.  

The Board also has considered various, most recently revised 
spine disability criteria now codified in 38 C.F.R. § 4.71a 
(2005) (Diagnostic Codes 5235-5243).  Under these Codes, 
effective September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome, when it is 
evaluated on the basis of incapacitating episodes) are to be 
rated, in pertinent part, as follows: A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assigned for unfavorable ankylosis of 
the entire spine. ("Unfavorable ankylosis" is defined, in 
pertinent part, as "a condition in which the entire 
thoracolumbar or cervical or entire spine is fixed in flexion 
or extension."  See id., Note (5).)  These criteria are to 
be applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  See 68 Fed. Reg. at 51,455 
(Supplementary Information).  (It also is noted that the 
thoracolumbar spine includes the mid-spine area down to lower 
spine just below the belt line, and thus, these criteria are 
appropriate for consideration in the instant case, which 
involves lumbar disability - see illustrations in Plate V, 
38 C.F.R. § 4.71a (2005).) 

Notes to the new spine disability rating criteria specify 
that any associated objective neurologic abnormalities 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately from orthopedic manifestations, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a 
(2005), Note (1).  The Notes also specify that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Note (2).  Provided, however, that, in exceptional 
cases, an examiner may state that because of age, body 
habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Note (3).  
Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees.  
Notes (2) and (4).

Current spine disability criteria in 38 C.F.R. § 4.71a (2005) 
(which include Diagnostic Code 5237 for lumbosacral strain) 
do not permit a rating higher than the current 40 percent 
schedular rating (that is, either a 50 or 100 percent) 
unless, essentially, there is evidence of significant spinal 
disability marked by unfavorable ankylosis, or fixation of 
the spine in flexion or extension.  Nothing in the record 
dated within the last decade or so indicates that the 
veteran's lower spine has been described as ankylosed, fixed, 
or immobile.    




In this connection, the Board is not ignoring evidence on 
range-of-motion limitations.  Indeed, the record does 
disclose some limited mobility.  For instance, most recently, 
as reflected in the July 2004 C&P report, the veteran had 
lumbar range of motion with flexion to 30 degrees, and right 
and left lateral rotation to 20 degrees, all with pain and 
palpable spasm.  Flexion to 30 degrees is consistent with the 
criteria for a 40 percent rating under new spine rating 
criteria, and specifically, Diagnostic Code 5237.  Older 
medical records (see, e.g., May 1994 C&P report; September 
1996 and January 1999 Park Medical Center examination 
reports), too, document range-of-motion limitations.  
However, these records actually reflect better range-of-
motion (notably, flexion between 45 to 80 degrees - which, 
according to Note (2) in the new spine rating criteria, 
reflects some decrease as compared to the normal range from 
zero to 90 degrees) than as found in July 2004 during the C&P 
examination.  Thus, even if the Board were to rely solely 
upon the July 2004 C&P findings on range-of-motion, which 
apparently reflect the most recent and worst findings in 
terms of limitation of motion, they still would not support a 
50 or 100 percent rating, as ankylosis contemplates bony 
fixation such that movement is not possible.  Moreover, it 
bears repeating that, for rating of 50 or 100, Diagnostic 
Code 5237 contemplates significant, or truly debilitating 
disability such that the segment of the spine involved 
(thoracolumbar or entire spine, respectively) is unfavorably 
ankylosed.  There is no medical evidence dated within the 
last decade or so that the spine, regardless of which part, 
has been, or is, ankylosed.      

Further, given that the new criteria also address 
intervertebral disc syndrome (new Diagnostic Code 5243), the 
typical manifestations and symptomatology of which are 
incapacitating episodes, the Board has considered these 
criteria.  Again, the record does not disclose evidence that 
the veteran is or has been ordered to have prolonged bed rest 
or to be confined due to spinal symptomatology (to include 
neurological deficit).  The totality of the evidence as a 
whole does not indicate that the symptoms are so severe that 
he was deemed incapacitated consistent with the definition of 
"incapacitating episodes" under relevant rating criteria.  
Again, the veteran reported during the July 2004 C&P 
examination that he does not have incapacitating episodes.      

The Board also notes that the veteran has arthritic or 
degenerative changes in the lumbar spine, as shown by 
appropriate diagnostic testing.  The veteran has been 
diagnosed with degenerative disc disease in the 
lumbar/lumbosacral spine.  See, e.g, September 2003 VA 
magnetic resonance imaging (MRI) report; VA medical treatment 
records dated in late 1990s; July 2004 C&P examination 
report.  The veteran's arthritis has been encompassed within 
the service-connected disability.  See July 2000 rating 
decision, which explicitly provides that service connection 
is in effect for "mechanical low back pain with degenerative 
disc disease" rated under Diagnostic Code 5293.

VA regulation found in 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2005) provides that degenerative arthritis established 
by X-ray findings will rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings, will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.

Here, whether the claim is considered under old Diagnostic 
Code 5295, which was applied early during the appeal period, 
or new spine rating criteria found in 38 C.F.R. § 4.71a 
(2005), they have in common a consideration of limitation of 
motion.  The former considers marked limitation in forward 
bending and loss of lateral motion with osteoarthritic 
changes with respect to a 40 percent rating.  The latter 
group of Codes explicitly considers range-of-motion of the 
thoracolumbar spine.  Diagnostic Code 5003 essentially 
evaluates functional limitation caused by arthritis.  
Functional limitation, in terms of limited motion, has been 
considered by the Board, as discussed above.   

Notwithstanding the above, the Board is mindful that, under 
Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted that 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful a 
motion of a major joint or group of minor joints caused by 
degenerative arthritis shown on X-rays to be limited motion 
even though a range of motion may be possible beyond the 
point when pain sets in.  (The lumbar vertebrae are 
considered as a group of minor joints to be rated on parity 
with major joints.  See 38 C.F.R. § 4.45 (2005).)  
Furthermore, evaluation of musculoskeletal disability 
manifested by limitation of motion requires consideration of 
functional loss due to pain on movement of a joint, weakness, 
incoordination, or fatigability.  See 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As explained elsewhere in this decision, the Board fully 
concedes decreased lumbar spinal motion, accompanied by pain 
with radiation down the buttocks and lower extremities, which 
seems to be the veteran's chief complaint.  Also noted are 
the veteran's complaints of weakness (fatigability), 
stiffness, and decreased mobility overall due to such 
factors.  Functional loss due to pain and associated 
symptoms, however, must be supported by adequate pathology 
and evidenced by visible behavior.  Johnston v. Brown, 10 
Vet. App. 80, 84 (1997).  Relevant to this consideration are 
clinical findings documenting mild or moderate, as opposed to 
significant or severe, manifestations.  The various medical 
records document muscle spasms that are not persistent or 
severe.  Again, the records dated within the appeal period do 
not document confinement to a hospital or other care facility 
or prolonged period of bed rest ordered by a medical 
professional.  At no time was the lumbar or lumbosacral spine 
ankylosed, whether favorably or unfavorably.  While there is 
some nerve root impingement, the various neurological testing 
results are largely normal, or within normal limits, or 
unremarkable.  Also, as recently as in July 2004 (see July 
2004 lumbar spine magnetic resonance imaging (MRI) report 
obtained in connection with the C&P examination), the 
degenerative changes were described as "mild," not marked, 
severe, or significant, or something to that effect to 
indicate significant pain and functional limitation are shown 
objectively.  Impressions noted in this report include "[n]o 
acute osseous abnormality," and "[m]ild anterior wedging of 
several vertebral bodies in the lower thoracic and upper 
lumbar spine."  Based upon all of these considerations, 
overall, the total disability picture presented by the record 
does not demonstrate a truly severe or debilitating spinal 
disability such that a schedular rating higher than 40 
percent is warranted, whether based upon old or new criteria; 
nor is additional evaluation warranted based upon DeLuca 
factors.             
        
Finally, the Board has considered other potentially 
applicable provisions of 38 C.F.R. Part 4, whether or not 
raised by the veteran and/or his representative, consistent 
with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After 
such a review, and a review of the entire record, the Board 
finds that the rating schedule does not provide a basis to 
assign higher evaluation other than the law and regulations 
discussed above.  

Based upon the foregoing, the Board must conclude that the 
preponderance of the evidence is against the claim.  As such, 
the benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2005). 

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a February 2004 letter, the RO 
notified the veteran that, essentially, a higher rating for a 
service-connected disability requires evidence that the 
disability has worsened.  This letter also explained that, if 
the veteran provides information about the sources of 
evidence concerning the disability and his contention that it 
has worsened, be they VA or non-VA medical facilities, state 
or local governments, or current or former employers, VA 
would make reasonable efforts to assist him in obtaining such 
evidence.  The veteran was further advised that he ultimately 
bears the responsibility for claim substantiation 
notwithstanding VA's duty-to-assist.  Moreover, given the 
decade-long appeal period, during which multiple rating 
actions, Statement of the Case (SOC), and Supplemental SOCs 
(SSOCs) were issued specific to the evaluation of the lumbar 
spine disability, the veteran had ample notice, through these 
items, as to regulatory criteria applicable to the claim and 
why evaluation even higher than the 40 percent assigned 
during appeal is not substantiated.  He was provided notice 
of revised spine rating criteria during the appeal period.  
As for the "fourth element," the September 2004 SSOC cited 
38 C.F.R. § 3.159, which, in pertinent part, requires VA to 
ask the veteran whether he has any evidence in his possession 
pertinent to the claim.

The Board acknowledges that full VCAA notice was given during 
the appeal period, long after the 1994 issuance of the 
unfavorable rating decision upon which this appeal is based.  
The Board finds no prejudicial error occurred as a result of 
this timing defect.  The Pelegrini Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the agency of original jurisdiction 
(AOJ) decision: "[W]e do not hold that . . . [a] case in 
which pre-AOJ-adjudication notice was not provided . . . must 
be returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets 
Pelegrini and discussion therein to mean that the intent and 
purpose of the law are to provide a full VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case and to provide a claimant ample time to 
substantiate the claim.  However, the Court recognized that a 
case-by-case evaluation might be warranted at times.  The 
unfavorable rating decision was issued and appeal thereof was 
perfected more than five years before enactment of VCAA; 
after the law was enacted, appropriate notice was given.  The 
Pelegrini Court acknowledged, at p. 120, that where, as here, 
38 U.S.C.A. § 5103(a) notice was not mandated at the time of 
the initial RO denial, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  This was 
clearly provided here as to all four elements of the notice.

It also is noted that, even after the veteran was sent the 
most current (September 2004) SSOC specific to the low back 
disability and notified that he has an additional 60 days to 
comment on his claim, he did not specifically claim that VA 
failed to comply with VCAA notice requirements, or that he 
has any evidence in his possession required for full and fair 
adjudication of this claim.  See Mayfield v. Nicholson, 19 
Vet. App. 203 (2005).  On the contrary, in February 2005, he 
stated that he has no additional evidence to support his 
claim, in a statement submitted by a representative of the 
veteran's counsel.

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a favorable resolution of the claim, and was on 
notice through the SOC, multiple SSOCs, and duty-to-assist 
letter, why a higher rating was denied.  He was told about 
his and VA's respective claim development responsibilities in 
the VCAA letter, and was on notice that he himself has claim 
substantiation responsibility so long as the RO rating action 
remains unfavorable.  
 
VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes VA outpatient treatment records, C&P examination 
reports appropriate to an evaluation of this Francisco claim 
(for which the appeal period covers about a decade), private 
medical records, records associated with the veteran's Social 
Security Administration (SSA) disability compensation 
benefits application, and the veteran's written statements 
submitted in support of the claim.  The veteran was given an 
opportunity to testify in connection with his claim, and he 
exercised his right to do so before a Veterans Law Judge.  
The Board's remand directives were completed.  Based upon the 
foregoing, the Board concludes that VA has met its duty-to-
assist obligations.  Adjudication of this claim on its merits 
is not premature due to an incomplete evidentiary record.     


ORDER

An increased disability evaluation for service-connected 
lumbar spine disability, including degenerative disc disease, 
currently evaluated as 40 percent disabling, is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


